409 F.2d 1361
George T. WILLIAMS and Marcia J. Williams, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18285.
United States Court of Appeals Sixth Circuit.
October 21, 1968.

Philipp L. Charles, and Jerome J. Donnellon, Cincinnati, Ohio, for petitioners.
Kenneth L. Gross, Department of Justice, Washington, D. C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, William A. Friedlander, Attorneys, Department of Justice, Washington, D. C., on brief, for respondent.
Before WEICK, Chief Judge, and McCREE and COFFIN*, Circuit Judges.

ORDER.

1
This cause having come on to be heard upon the record and briefs and argument of counsel, and it appearing to this Court that the Tax Court's decision which is before us on review is correct, it is ordered that the decision of the Tax Court in this case may be, and it is, hereby affirmed.



Notes:


*
 The Honorable Frank M. Coffin, United States Circuit Judge for the First Circuit, sitting by designation